DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered.
Regarding the 103 prior art obviousness rejections, Applicant argued that the amendment pertaining to the valving structure, location and functioning of the valves for the integrity tester/testing  overcame said rejections; the Examiner is in agreement, further noting that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). Therefore said rejections have been withdrawn.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Gerald Hespos (30066) on 06/03/2021. The application has been amended as follows: 	
Claim 14, page 6, line 3 “valve (V7) and using the inspection fluid recycling pump (8); and”
Claim Interpretation
While reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims when enclosed within parentheses, the use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP 608.01 (m).
The Examiner re-acknowledges the definition(s) in [0018] (“Substantially no inspection fluid"), [0034] (“after filling”), [0056] (“negative pressure” and “Substantially fluid-tight”), [0092] (“Substantially absolutely”), and [0111] (“Substantially at a constant value”) of the originally filed specification. 
Allowable Subject Matter
Claim(s) 1-5, 7-10, and 13-19 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for carrying out an integrity test on a hermetically sealed test container in the form of a bag by using a test device that includes an inspection container connected, the method comprising (omissions/paraphrasing for brevity/clarity) “filling an inspection gas into the test container”, “detecting inspection gas present directly outside the test container”, “closing the inspection fluid supply valve”, and “pumping out the inspection gas from the test container into the inspection fluid collection container by opening the inspection fluid discharge valve and using the inspection fluid recycling pump”; “wherein the inspection gas is configured such that the permeation rate of inspection gas through intact shell material of the test container is not greater than 1·10-9 m/s” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 10, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a test device for carrying out an integrity test on a hermetically sealed test container in the form of a bag comprising (omissions/paraphrasing for brevity/clarity) “an inspection container", “a test container supply line couplable to the test container”, “an inspection fluid supply valve for filling inspection gas into the test container from an inspection fluid collection container of an inspection fluid -9 m/s” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 14, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for carrying out an integrity test on a hermetically sealed test container in the form of a bag, comprising (omissions/paraphrasing for brevity/clarity) “filling the inspection gas into the test container“, “placing areas of the inspection container external of the test container in communication with an inspection gas detector” and “operating the inspection gas detector”, “pumping out the inspection gas from the test container into the inspection fluid collection container by opening the inspection fluid discharge valve and using the inspection fluid recycling pump”, and “wherein the inspection gas is configured such that the permeation rate of inspection gas through intact shell material of the test container is not greater than 1·10-9 m/s” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856